Case 1:18-cv-00681-RJL Document 279 Filed 10/26/20 Page 1 of 2
        Case 1:18-cv-00681-RJL Document 279 Filed 10/26/20 Page 2 of 2




                              CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on October 26, 2020, the foregoing document

was filed through the CM/ECF system and thereby served electronically on counsel for

Defendant Edward Butowsky and Matthew Couch. A courtesy copy of the foregoing

document also was emailed to their counsel, Eden Quainton, at equainton@Dunnington.com. Mr.

Quainton has agreed to convey served and filed documents to Defendant America First Media

through Defendant Couch as necessary.



Dated: October 26, 2020

                                         /s/ Joshua P. Riley
                                         JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                         BOIES SCHILLER FLEXNER LLP
                                         1401 New York Ave NW, Washington DC 20005
                                         Tel: (202) 237-2727 / Fax: (202) 237-6131
                                         jriley@bsfllp.com
